Citation Nr: 9933689	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  91-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an April 29, 1987 
decision to deny service connection for a back disability. 

 2.  Whether the Board committed CUE in an August 23, 1989 
decision denying reopening of a claim for service connection 
for a back disorder on the basis that new and material 
evidence had not been submitted. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from January 16, 1964 to 
February 25, 1964. 

This matter comes before the Board sua sponte by the United 
States Court of Appeals for Veterans Claims (Court) by 
memorandum decision, [citation redacted].  An April 1987 Board 
decision denied the appeal 
of entitlement to service connection for a back disability, 
and an August 1989 Board decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  At a personal hearing in 
June 1994, the veteran, through his attorney, raised the 
issue of CUE in prior Board decisions.  In [citation redacted], the 
Court noted that the Board's June 4, 1996 decision correctly 
declined, consistent with the law at the time, to consider a 
CUE claim, but that reconsideration and adjudication were now 
warranted based on the law having changed to permit the Board 
to entertain a CUE claim under the Revision of Veterans' 
Benefits Decisions Based on Clear and Unmistakable Error Act, 
Pub. L. No. 105-111, § (b)(1), 111 Stat. 2271-72 (1997) 
(codified at 38 U.S.C. § 7111).  The case was remanded to the 
Board in part for adjudication of the issue of CUE in the 
1987 and 1989 Board decisions, as pertains to the claim for 
service connection for a back disability. 

In a September 2, 1999 decision, the Board found that the 
veteran had presented new and material evidence sufficient to 
reopen and well ground his claim for service connection for a 
back disorder.  The veteran's claim was reopened and remanded 
to the RO for an orthopedic examination of the back and 
medical opinions as to etiology.  


FINDING OF FACT

The April 29, 1987 and August 23, 1989 Board decisions were 
adequately supported by the evidence then of record; neither 
decision was undebatably erroneous. 
CONCLUSIONS OF LAW

1.  The April 29, 1987 Board decision, which denied service 
connection for a back disability, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 20.1403 (1999).

2.  The August 23, 1989 decision, which denied reopening of 
the claim for service connection for a back disability on the 
basis that new and material evidence had not been submitted, 
is not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 1991); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.§ 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the April 1987 Board decision entered findings 
of fact that: a gunshot wound of the 12th thoracic vertebral 
body existed prior to service; and there was no increase in 
severity of the preexisting back disability during service.  
In this decision, the Board denied service connection for a 
back disability based on its conclusion that a pre-service 
back disability was not aggravated by service. 

The August 1989 Board decision considered additional evidence 
of: a hospital record dated in 1958 contemporaneous to the 
veteran's gunshot injury; a March 1988 statement by J.T. 
Demopoulos, M.D. which included that, subsequent to the 
gunshot wound, the veteran did not have a backache, the spine 
was stable, there were no nerve injuries, and the veteran did 
well and had no problems with his back for the years 
following the accident until a reinjury in 1964; and a 1987 
lay statement reflecting the veteran's participation in a 
university men's track program prior to entering service.  
The 1989 Board decision entered findings of fact that: an 
April 1987 Board decision had denied entitlement to service 
connection for a back disability; an April 1987 Board 
decision had determined that the veteran's preexisting back 
condition had not been aggravated in service; and the 
evidence submitted since that decision did not change the 
essential facts of the case so as to warrant reopening of the 
claim and grant of service connection for a back disability.  
In this decision, the Board denied service connection for a 
back disability based on its conclusions that the April 1987 
Board decision was final and a new factual basis warranting 
allowance of the claim had not been presented. 
The veteran, through his attorney, at a personal hearing in 
June 1994, effectively raised the issue of CUE in prior Board 
decisions, though he did not specify at that time what the 
error or errors were alleged to be.  The prior Board 
decisions at the time were an April 1987 denial of service 
connection for a back disability and an August 1989 denial of 
reopening (based on new and material evidence) of the prior 
final Board decision. 

Subsequent to the Court's sua sponte raising (in [citation redacted]
of the issue of CUE in the 
1987 and 1989 decisions of the Board, by VA letter of the 
Board dated July 6, 1999, the veteran's attorney was advised 
that he had a period of 90 days to provide additional 
evidence or argument regarding the CUE claim.  No additional 
evidence or argument was submitted.  The only substantive 
argument of record pertaining to CUE arises in the context of 
the attorney's brief before the Court addressing CUE in the 
vacated 1996 Board decision (Appellant's Reply Brief dated 
July 21, 1998).  However, because the Court has, sua sponte, 
raised the issue of CUE in the 1987 and 1989 Board decisions, 
and, at the time, had before it the attorney's brief, the 
Board will, to the extent they pertain, liberally construe 
the arguments presented in the brief to the Court as CUE 
arguments with analogous application to the 1987 and 1989 
Board decisions. 

In his Appellant's Reply Brief dated July 21, 1998, the 
veteran's attorney alleges that a decision or decisions of 
the Board were clearly and unmistakably erroneous in the 
following ways: the Board failed to fulfill the duty to 
assist the veteran with his claim by failing to obtain 
adequate medical evaluations; the Board improperly 
substituted its own unsubstantiated medical views for the 
medical evidence of record; the Board either made unsupported 
findings without a plausible evidentiary basis in the record, 
or failed to give adequate reasons and bases for its 
decision; and the Board failed to adequately consider and 
properly apply 38 U.S.C. § 5107(b).

With regard to the contention that alleged error in a Board 
decision was due to a failure to fulfill the duty to assist 
the veteran by failing to obtain adequate medical 
evaluations, in his Appellant's Reply Brief dated July 21, 
1998, the veteran's attorney appears to argue that, if the 
medical opinion evidence was not sufficient to establish a 
nexus to service, the duty to assist required the Board to 
obtain "complete and reliable medical examination reports 
and history," apparently to include such nexus opinion.  In 
this regard, however, the implementing regulation clearly 
provides that the Secretary's failure to fulfill the duty to 
assist cannot form the basis of CUE.  See 38 C.F.R. 
§ 20.1403(d).  The Court has specifically noted that a breach 
of the duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete rather than 
an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

With regard to the contention that alleged error in the Board 
decisions was due to the Board improperly substituting its 
own unsubstantiated medical views for the medical evidence of 
record, and the contention that, if the Board did not 
improperly substitute its own unsubstantiated medical views 
for the medical evidence of record, then it either made 
unsupported findings without a plausible evidentiary basis in 
the record, or failed to give adequate reasons and bases for 
its decision, the essence of the appellant's attorney's 
arguments amount to a disagreement with the way the Board 
weighed the evidence of record, especially the in-service 
medical evidence.  

The veteran's attorney essentially argues that the Board 
should have weighed the evidence of the veteran's reported 
history of pre-service gunshot injury in 1958, which he 
presented during service in February 6, 1964 (that, since a 
pre-service gunshot injury four years earlier, "he had had 
pain in the thoracolumbar region which prevented him from 
following an active vocation or participating in vigorous 
exercises in civilian life") against other evidence of 
record, including the veteran's hearing testimony, which 
showed that prior to service the veteran's back 
symptomatology had improved or resolved (evidence that he had 
won track and field ribbons, worked in a brickyard and as a 
construction laborer, participated in ROTC, bowled so hard he 
broke bowling pins, and that his back had not given him 
trouble, etc).  While the evidence of record at the time of 
the 1987 and 1989 Board decisions did include evidence of the 
veteran's physical activities and achievements between the  
pre-service gunshot wound injury in 1958 and active duty 
service which began in January 1964, the evidence of record 
also included, as indicated, the veteran's history as 
reported to the in-service examiner (1964) of "pain in the 
thoracolumbar region which prevented him from following an 
active vocation or participating in vigorous exercises in 
civilian life," in-service clinical findings of pain in the 
spine over the 12th thoracic vertebral area, in-service X-ray 
findings of a metallic foreign body in the 12th thoracic 
vertebral body associated with some deformity of the bodies 
of the vertebrae secondary to old fracture, and a report of 
medical board proceedings which included the medical 
conclusion that that the veteran's disability of the back was 
considered to have existed prior to service and was not 
aggravated by service.  As there was evidence of record at 
the time of the 1987 Board decision, including clinical 
findings and medical opinion, which tended to show that the 
veteran's pre-existing gunshot wound injury resulted in 
vocational and physical limitations prior to service, and 
that thoracolumbar pain and vertebral deformities were not 
aggravated by service, as well as evidence of record which 
also tended to show that the veteran was physically active 
between 1958 or 1960 and entry into service in 1964, the 
Board weighed the evidence to reach its conclusion that, as 
there was no increase in severity of the preexisting back 
disability during service, a pre-service back disability was 
not aggravated by service.  In this regard, the implementing 
regulation clearly provides that a disagreement as to how the 
facts were weighed or evaluated cannot form the basis of CUE.  
See 38 C.F.R. § 20.1403(d).  

The Board notes the assertion that "the service medical 
records neither include nor exclude any particular cause" of 
the veteran's back pain in service, and that there was a 
"complete and total lack of any explanation of what led to 
the sudden onset of pain in 1964."  The assertion appears to 
be that there was no medical evidence of record at the time 
of the Board's decisions upon which the Board could have 
relied in finding that there was no increase in severity of 
the preexisting back disability during service or in 
concluding that a pre-service back disability was not 
aggravated by service.  This assertion is clearly without 
merit, however, as the evidence of record at the time 
included clinical findings that the pain was in the spine 
over the 12th thoracic vertebral area, X-ray findings of a 
metallic foreign body in the 12th thoracic vertebral body 
which was associated with some deformity of the bodies of the 
vertebrae secondary to old fracture, and the medical board 
conclusion that the veteran's disability of the back existed 
prior to service and was not aggravated by service. 

With regard to the assertion that, in the context of all the 
other evidence of record, the service doctor's note 
(suggesting the veteran had back problems between 1958 and 
service) was "factually incorrect," the Board would point 
out that it is only the Board's error which is at issue in a 
CUE claim.  38 C.F.R. § 20.1403(b).  This assertion alleges 
neither that the correct facts were not before the Board in 
1987 or 1989 nor that a statute or regulation was incorrectly 
applied.  See 38 C.F.R. § 20.1403(a).  It only urges a 
different weighing and evaluation of the evidence of record, 
which cannot constitute CUE.  See 38 C.F.R. § 14.203(d).  For 
the reasons indicated, the Board finds that the 1987 Board 
decision was adequately supported by the evidence then of 
record.  

The 1989 Board decision (not to reopen the prior final 1987 
decision denying service connection for a back disability) 
included a review of the additional evidence and was based on 
the Board's reasons which included: that the university track 
coach's statement was similar to evidence already considered; 
and the private physician's statement, being at variance with 
the veteran's own reported histories during service, was not 
sufficient to establish a new factual basis to warrant 
allowance of the claim.  While the new private physician's 
statement was some evidence which tended to support the 
veteran's claim to the extent it tended to support the 
veteran's assertions that his back symptomatology and was 
asymptomatic prior to service, there is ample evidence in the 
record, including clinical findings and medical opinion, to 
support the Board's 1989 decision that this opinion, as well 
as the other additionally submitted evidence, did not change 
the essential facts of the case so as to warrant an allowance 
of service connection.  While the physician's statement would 
be considered significant enough to reopen the claim under 
law and regulations in effect in recent years (38 C.F.R. 
§ 3.156, Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); 
Winters v. West, 12 Vet. App. 209 (1999); Elkins v. West, 12 
Vet. App. 203 (1999)), the Board must look to the law that 
was in effect in 1989, which did not define new and material 
evidence as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Moreover, the Board found essentially 
that the physician's statement was based on an inaccurate 
factual basis, and there was contemporaneously recorded 
clinical evidence of record at the time to support that 
conclusion. 

With regard to the contention that the Board failed to 
adequately consider and properly apply 38 U.S.C. § 5107(b), 
the Board's 1987 decision did not find that the evidence was 
in equipoise.  After weighing the evidence for and against 
the veteran's claim, the Board specifically found that there 
was no objective evidence of increase in underlying pathology 
during service, the in-service symptoms "clearly" 
represented a continuation of the pre-service spinal 
symptoms, and the evidence did not show superimposed or 
additional pathology from service.  This weighing of the 
evidence led to the Board's conclusion of law that the 
evidence demonstrated that a pre-service back disability was 
not aggravated by service.  As no new and material evidence 
was found in the 1989 Board decision, so that a well-grounded 
claim had not been submitted, 38 U.S.C.A. § 5107(b) was not 
applicable to that decision.  38 U.S.C.A. § 5107(a) (West 
1991). 

For the reasons indicated, the Board finds that the April 
1987 and August 1989 Board decisions were not clearly and 
unmistakably erroneous, as the evidence does not demonstrate 
that there was error which, had it not been made, would have 
manifestly changed the outcome of either of the Board's 
decisions.  See 38 C.F.R. § 20.1403(c).  That is, given the 
facts available at the time, and the prevailing law, there 
was no undebatable error by the Board in denying service 
connection for a back disability or in denying a reopening of 
the claim based on new and material evidence.  In the absence 
of the kind of error of fact or law which would compel a 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the Board's April 29, 1987 or August 23, 
1989 decisions.  The veteran's appeal must, therefore, be 
denied.

ORDER

The Board decision of April 29, 1987 not having involved CUE, 
the appeal is denied. 

The Board decision of August 23, 1989 not having involved 
CUE, the appeal is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

